Case 3:17-cv-01124-MMA-WVG Document 93 Filed 06/11/19 PageID.1090 Page 1 of 2



  1    James T. Ryan, Esq. (SBN 210515)
  2    JAMES T. RYAN, P.C.
       1110 Glenville Dr. # 307
  3    Los Angeles, California 90035
  4    Tel: 310.990.2889
       Email: jr@jamestryan.com
  5
  6    For Plaintiff LA JOLLA SPA MD, INC.
  7
  8                         UNITED STATES DISTRICT COURT
  9                        SOUTHERN DISTRICT OF CALIFORNIA
 10
       LA JOLLA SPA MD INC.,               CASE NO. 17-cv-1124-MMA (WVG)
 11
 12          Plaintiff,                    NOTICE OF MOTION AND MOTION
                           vs.             FOR SANCTIONS AGAINST
 13                                        DEFENDANT’S COUNSEL
       AVIDAS PHARMACEUTICALS,
 14    LLC, a limited liability company;   Judge: Hon. William V. Gallo
       and DOES 1 through 10 inclusive,    Date: August 16, 2019
 15                                        Time: 9:00 a.m.
 16          Defendants.                   Courtroom: 2B
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                           1
Case 3:17-cv-01124-MMA-WVG Document 93 Filed 06/11/19 PageID.1091 Page 2 of 2



  1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
  2         PLEASE TAKE NOTICE THAT on August 16, 2019 at 9:00 a.m. in
  3   Courtroom 2B of this Court, located at 221 West Broadway, San Diego, CA 92101,
  4   Plaintiff La Jolla Spa M.D., Inc. (“Plaintiff”) will and hereby does move for
  5   sanctions in the amount of $28,502.03 against Defendant Avidas Pharmaceuticals,
  6   LLC’s counsel, Julie Chovanes, pursuant to F.R.C.P. 30(d)(2) and 28 U.S.C. § 1927
  7   related to her misconduct during the May 3, 2019 30(b)(6) deposition of Avidas.
  8         Ms. Chovanes’ misconduct includes, but is not limited to, instructing the
  9   witness not to answer on impermissible grounds (39 times), instructed the examiner
 10   on how to pose the questions (39 times), initiating or attempting to initiate
 11   unnecessary colloquy (15 times), unnecessarily “noting” things for the record (17
 12   times), making speaking/coaching objections (21 times), and engaging in
 13   discourteous and bellicose behavior toward the examiner during the deposition.
 14         Said motion will be based on this notice, the memorandum of points and
 15   authorities, the declarations filed herewith and exhibits, the notice of lodgment of
 16   video deposition clips, the complete files and records in this action, and any other
 17   information and argument provided at the time of the hearing.
 18
 19    Dated: June 10, 2019                          JAMES T. RYAN, P.C.

 20                                            By s/ James T. Ryan
 21                                               James T. Ryan, Attorney for Plaintiff

 22
 23
 24
 25
 26
 27
 28

                                                 2
